UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6409



TAHRIM SUPREME C. JIHAD,

                                                Plaintiff - Appellant,

          versus


VAUGHN JACKSON; ANNIE ASKINS; DOCTOR BOULWARE;
LAURA BESSINGER; THOMAS MCCANTS; WILLIAM D.
CATOE, in their individual and official
capacities,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-97-3852-2-22AJ)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Tahrim Supreme C. Jihad, Appellant Pro Se.      Andrew Frederick
Lindemann, DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tahrim Supreme C. Jihad appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint. We have reviewed the record and the district’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See Jihad v. Jackson, No. CA-97-3852-2-22AJ

(D.S.C. Mar. 15, 1999). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2